CHANGE OF CONTROL AND SEVERANCE AGREEMENT
 
CHANGE OF CONTROL AND SEVERANCE AGREEMENT (this “Agreement”), dated as of June
9, 2009, by and between TheStreet.com, Inc., a Delaware corporation (the
“Company” or “TheStreet.com”), and Daryl R. Otte (“Otte”).
 
WHEREAS, the Company desires that Otte enter into this Agreement, and Otte
desires to enter into this Agreement, on the terms and conditions set forth
herein;


WHEREAS, the Company granted Otte Restricted Stock Units pursuant to the Letter
dated June 9, 2009 (“Letter”);


WHEREAS, Otte agreed to be bound by certain restrictive covenants and
prohibitions on competition in the Letter; and
 
NOW THEREFORE, the parties hereto agree as follows:
 
Section 1. Severance Benefits.


(a)           General Severance. In the event that the Company terminates Otte’s
employment with the Company without Cause or Otte voluntarily terminates his
employment with the Company for Good Reason, then the Company shall pay Otte an
amount equal to:


 
 i.
Four weeks of base salary (at the rate in effect immediately prior to
termination) for each full year of service completed as the Company’s full-time
Chief Executive Office (“CEO”), plus



 
ii.
1.33 weeks of base pay (at the rate in effect immediately prior to termination)
for each full year of service as a Board member of the Company.

 
As provided in the second paragraph of Section 1(b) herein, despite the fact
that the effective date of Otte’s termination as CEO may occur prior to the
consummation of a Change of Control, for purposes of determining the appropriate
amount payable to Otte, Otte’s severance shall be determined under Section 1(b)
rather than this Section 1(a), and Section 1(c) shall be applicable thereto.
 
For purposes of this Agreement, “Cause” and “Good Reason” shall have the same
meaning ascribed to them in the Letter and “Change of Control” shall mean the
happening of any of the following:
 
(1) the acquisition by any person or group deemed a person under Sections
3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”)
(other than the Company and its subsidiaries as determined immediately prior to
that date and any of its or their employee benefit plans) of beneficial
ownership, directly or indirectly (with beneficial ownership determined as
provided in Rule 13d-3, or any successor rule, under the Exchange Act), of a
majority of the total combined voting power of all classes of stock of the
Company having the right under ordinary circumstances to vote at an election of
the Board of Directors of the Company, if such person or group deemed a person
does not include you;
 
(2) the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the effective date of this Agreement and any member whose nomination or election
has been approved by a majority of Current Directors then on the Board);

 
1

--------------------------------------------------------------------------------

 
 
(3) the date of consummation of a merger or consolidation of the Company with
another corporation or other entity where (x) stockholders of the Company
immediately prior to such merger or consolidation would not beneficially own
following such merger or consolidation shares entitling such stockholders to a
majority of all votes (without consideration of the rights of any class of stock
to elect directors by a separate class vote) to which all stockholders of the
surviving corporation would be entitled in the election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of voting securities of the Company, or (y) where the
members of the Company’s Board of Directors, immediately prior to such merger or
consolidation, would not, immediately after such merger or consolidation,
constitute a majority of the board of directors of the corporation issuing cash
or securities in the merger; or
 
(4) the sale of all or substantially all of the assets of the Company; or
 
(5) the date of approval by the stockholders of the Company of a plan of
complete liquidation of the Company.
 
(b)           Upon a Change of Control. In the event that a Change of Control
occurs within two years after Otte’s assumption of the full-time duties and
responsibilities of CEO of the Company, then, in partial consideration for
Otte’s agreement to abide by the restrictions and covenants set forth in Section
6 (regarding non-competition), Section 7(a) (non-solicitation of employees) and
Section 7(b) (non-solicit of clients and vendors) in the Letter, the Company
shall pay Otte an amount equal to two times the sum of Otte’s:


 
 i.
base salary (at the annual rate in effect immediately prior to termination), and

 
ii.
target bonus for the year of termination (determined as if performance were
achieved at a level that triggers the target bonus).



For purposes of this Agreement, regardless of the fact that Otte’s last day of
employment with the Company may occur prior to the consummation of a Change of
Control, an involuntary termination of Otte’s employment by the Company without
Cause or a voluntary termination by Otte of his employment for Good Reason shall
be deemed to have occurred after a Change of Control in the event that:


 
x.
Otte is employed as the Company’s CEO at the time that events or efforts are
initiated by the Company that directly lead to consummation of a Change of
Control; and



 
y.
The consummation of the Change of Control occurs prior to the end of the sixth
full month after the month in which Otte’s last day of employment with the
Company occurs.



For the sake of avoidance of doubt, in the event that both (x) and (y) of this
section 1(b) apply, Otte shall receive the net severance benefits described
under this Section 1(b), as modified by Section 1(c) herein.


(c)           No Double Benefits. Notwithstanding any other provision of this
Agreement, should Otte qualify for severance benefits under both Sections 1(a)
and 1(b), then the benefits to be provided under Section 1(b) shall be offset by
any amounts that were theretofore provided under Section 1(a).
 
(d)           Payment of Benefits. If Otte becomes entitled to a payment under
Section 1(a) or 1(b), the Company shall pay Otte the applicable amount in a lump
sum within thirty (30) days of Otte’s becoming entitled to such payment.

 
2

--------------------------------------------------------------------------------

 

Section 2. Excise Tax Gross-Up.


(a)          If any payment to or in respect of Otte by the Company or any
affiliate, whether pursuant to Section 1(b) of this Agreement or otherwise (a
“Payment”), is determined to be a “parachute payment,” as defined in Section
280G(b)(2) of the Code (a “Parachute Payment”), and also to be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by Otte with respect to such excise tax (such excise tax, together with
any such interest and penalties, being herein collectively referred to as the
“Excise Tax”), then Otte shall be entitled to receive an additional payment from
the Company (the “Gross-Up Payment”) in an amount such that the net amount of
such additional payment retained by Otte, after payment of all federal, state
and local income and employment and Excise Taxes imposed on the Gross-Up
Payment, shall be equal to the Excise Tax imposed on the
Payment.  Notwithstanding the foregoing or any other provision of this
Agreement, if it shall be determined that Otte is entitled to a Gross-Up Payment
but that the net present value of the Parachute Payments (calculated at the
discount rate in effect under Section 280G of the Code) do not exceed 110% of
the Reduced Amount (as defined below), then no Gross-Up Payment shall be made to
Otte and the aggregate amount of the Parachute Payments otherwise payable under
this Agreement shall be reduced to the Reduced Amount; provided, that the
foregoing reduction shall not be made if the Accounting Firm (as defined below)
determines that the net after-tax benefit of the payments to Otte without the
reduction imposed is more than 110% of the net after-tax benefit of the payments
to Otte with the reduction imposed.  For purposes of the foregoing, the term
“Reduced Amount” shall mean the greatest amount of Parachute Payments that could
be paid to Otte such that the receipt of such Parachute Payments would not give
rise to any Excise Tax.  The determination of which Payments shall be reduced
pursuant to this Section 2(a) shall be made by an independent accounting firm of
nationally recognized standing selected by the Company, in consultation with
Otte and shall be reasonably acceptable to Otte (the “Accounting Firm”), and
such determination shall be made at the time it is determined whether any
payments made to Otte are subject to the Excise Tax.  For the avoidance of
doubt, PricewaterhouseCoopers, Deloitte & Touche, Ernst & Young and KPMG are
firms reasonably acceptable to Otte.  All fees and expenses of the Accounting
Firm under this Section 2 shall be borne solely by the Company.
 
(b)          Subject to the provisions of Section 2(c) hereof, all
determinations required to be made under this Section 2, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the Accounting Firm.  The initial determination of whether a Gross-Up Payment
is required, and if so, the amounts of the Excise Tax and Gross-Up Payment,
shall be determined by the Accounting Firm, whose written report shall be
delivered to the Company and to Otte.  Not later than sixty (60) days after any
Payment, the Accounting Firm shall determine whether a Gross-Up Payment is due
with respect to such Payment, and such Gross-Up Payment shall be paid by the
Company to Otte (except to the extent any portion thereof is paid to the taxing
authorities on behalf of Otte) not later than ten (10) days following the
Accounting Firm’s determination.  Otte and the Company shall cooperate in good
faith as to the treatment of a Payment for tax reporting and withholding
purposes.
 
(c)          Otte shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment or additional Gross-Up Payment  Such notification
shall be given as soon as practicable but in no event later than the earlier of
(i) thirty (30) days after Otte is informed in writing of such claim or (ii)
fifteen (15) days before the date on which such claim is requested to be paid,
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid.  Otte shall not pay such claim prior to the
expiration of the 30-day period following the date on which Otte gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
Otte in writing prior to the expiration of such period that it desires to
contest such claim, Otte shall:


 
(i)
give the Company any information reasonably requested by the Company relating to
such claim;



 
(ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company and reasonably acceptable to Otte;



 
(iii)
 cooperate with the Company in good faith in order effectively to contest such
claim; and



 
(iv)
 permit the Company to participate in any proceedings relating to such claim;


 
3

--------------------------------------------------------------------------------

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Otte harmless for any Excise Tax
or federal, state and local income and employment tax (including interest and
penalties with respect thereto) imposed,  and payment of costs and expenses
incurred, as a result of such contest promptly after incurring such costs and
expenses.  Without limitation on the foregoing provisions of this Section 2(c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Otte to pay the tax
claimed and sue for a refund or to contest the claim in any permissible manner,
and Otte agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Otte to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to Otte, on an after-tax basis, and shall
hold Otte harmless from any Excise Tax or federal, state or local income or
employment tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance.  The Company’s control of the contest, however, shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Otte shall be entitled to settle or contest, as the case may by,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(d)           If, after the receipt by Otte of an amount advanced by the Company
pursuant to Section 2(c), Otte becomes entitled to receive any refund with
respect to such claim, Otte shall (subject to the Company’s complying with the
requirements of Section 2(c)) promptly pay to the Company the amount of such
refund  (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by Otte of an amount advanced by the
Company pursuant to Section 2(c), a determination is made that Otte shall not be
entitled to any refund with respect to such claim and the Company does not
notify Otte in writing of its intent to contest such denial of refund prior to
the expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
 
(e)           In the event that the Excise Tax is subsequently determined to be
less than initially determined, Otte shall repay to the Company at the time that
the amount of such reduction in Excise Tax is determined (but, if previously
paid to the taxing authorities, not prior to the time the amount of such
reduction is refunded to Otte or otherwise realized as a benefit by Otte) the
portion of the Gross-Up Payment that would not have been paid if the Excise Tax
as subsequently determined had been applied initially in calculating the
Gross-Up Payment, with the amount of such repayment determined by the Accounting
Firm; provided that the amount of required repayment by Otte shall be reduced,
as the Accounting Firm may determine, in order to avoid putting Otte in a worse
after-tax position than he would have enjoyed had the amount of Excise Tax been
correctly determined in the first instance, such determination to be made on a
basis consistent with the intention of this Section 2, which is to make Otte
whole on an after-tax basis on account of any Excise Tax (including related
interest and penalties).  Similarly, if the amount of Gross-Up Payments actually
made by the Company is subsequently determined by the Accounting Firm to have
been inadequate to satisfy the Company’s obligation to protect Otte against the
Excise Tax (including related interest and penalties), additional Gross-Up
Payments shall be made as directed by the Accounting Firm.  Otte and the Company
shall each have the right at all times to have the Accounting Firm review and
confirm or revise earlier calculations.


(f)           Notwithstanding any other provision of this Section 2, all
payments hereunder will be made no later than the end of the calendar year next
following the calendar year in which Otte remits the related taxes as required
by Section 409A of the Code.


Section 3. Notices.
 
Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet.com, Inc., 14 Wall Street,
15th Floor, New York, NY 10005, or, in the case of Otte, at his principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.

 
4

--------------------------------------------------------------------------------

 
 
Section 4. Representations.
 
The Company hereby represents and warrants that the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder
have been duly authorized by all necessary corporate action of the Company.
 
Section 5. Amendment.
 
This Agreement may be amended only by a written agreement signed by the parties
hereto.
 
Section 6. Binding Effect.
 
The rights and duties under this Agreement are not assignable by Otte other than
as a result of his death. None of Otte’s rights under this Agreement shall be
subject to any encumbrances or the claims of Otte’s creditors. This Agreement
shall be binding upon and inure to the benefit of the Company and any successor
organization which shall succeed to the Company by merger or consolidation or
operation of law, or by acquisition of all or substantially all of the assets of
the Company.
 
Section 7. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction.
 
Section 8. Severability.
 
If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.
 
Section 9. Execution in Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.
 
Section 10. Entire Agreement.
 
This Agreement, together with the Letter and award agreements entered into by
and between Otte and the Company with respect to outstanding incentive awards
and incentive awards granted on or before the date hereof, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.
 
Section 11. Titles and Headings.
 
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
Section 12. Consent to Jurisdiction.
 
The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Agreement, and waives the defense of inconvenient forum to the maintenance of
any such action or proceeding.
 
Section 13. No Duty to Mitigate.
 
Otte shall have no duty to mitigate or, except as specified in Section 1(c),
have any off-set made against amounts payable by the Company to Otte hereunder.
 
Section 14. Release.
 
As a condition to the obligation of the Company to make the payments provided
for in this Agreement and otherwise perform its obligations hereunder to Otte
upon termination of Otte’s employment (other than due to his death), Otte or his
legal representatives shall deliver to the Company a written release,
substantially in the form attached hereto as Exhibit A, and the time for
revocation of such release shall have expired, no later than thirty (30) days
following termination of Otte’s employment; provided, however, that such release
shall be conditioned on the receipt from the Company of a release of Otte,
provided that such release from the Company shall not be such a condition and
shall be null and void and of no force or effect in the event of any act or
omission by Otte that constitutes Cause or that could be a crime of any kind.
 
Section 15. Section 409A.
 
(a)  Notwithstanding any provision of this Agreement to the contrary, if Otte is
a “specified employee” as determined by the Board or the Compensation Committee
in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
or any regulations or Treasury guidance promulgated thereunder (“Section 409A”),
Otte shall not be entitled to any payments of amounts which constitute deferred
compensation within the meaning of Section 409A upon a termination of his
employment until the earlier of (i) the date which is six months after his
termination of employment for any reason other than death (except that during
such six (6) month period Otte may receive total payments from the Company that
do not exceed the amount specified in Treas. Reg. Section 1.409A-1(b)(9) or that
constitute a short-term deferral within the meaning of Section 409A), or (ii)
the date of his death.
 
(b) If any provision of this Agreement or of any award of compensation,
including equity compensation or benefits would cause Otte to incur any
additional tax or interest under Section 409A, the parties agree to negotiate in
good faith to reform such provision in such manner as to maintain, to the
maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.
 
(c) Notwithstanding any provision of this Agreement to the contrary, to the
extent any compensation or award which constitute deferred compensation within
the meaning of Section 409A shall vest upon the occurrence of a Change of
Control and such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership or a substantial
portion of the assets” of the Corporation within the meaning of Section 409A,
then notwithstanding such vesting payment will be made to Otte on the earliest
of (i) Otte’s “separation from service” with the Company (determined in
accordance with Section 409A) (or, if Otte is a specified employee within the
meaning of Section 409A, such later date as provided in paragraph (a) of this
Section 15), (ii) the date payment otherwise would have been made, or
(iii) Otte’s death.

 
6

--------------------------------------------------------------------------------

 


  IN WITNESS WHEREOF, the undersigned have executed this Agreement as of June 9,
2009.


/s/ Daryl Otte
Daryl R. Otte
 
THESTREET.COM, INC.
 
By:
/s/ William Gruver
Name: William R. Gruver
Title: Director, Compensation  Committee Chair


 
7

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Release
 
This Release (this “Release”) is entered into by Daryl R. Otte (“Otte”) and
TheStreet.com, Inc., a Delaware corporation (the “Company”), effective as of
[DATE] (the “Effective Date”).
 
In consideration of the promises set forth in the Change of Control and
Severance Agreement between Otte and the Company, dated as of June 9, 2009 (the
“Agreement”), Otte and the Company agree as follows:
 
1.           General Releases and Waivers of Claims.
 
(a)  Otte’s Release of Company. In consideration of the payments and benefits
provided to Otte under the Agreement and after consultation with counsel, Otte
on behalf of himself and each of his respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Otte Parties”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Otte Parties may
have, or in the future may possess, arising out of any aspect of Otte’s
employment relationship with and service as an employee, officer, director or
agent of the Company, or the termination of such relationship or service, that
occurred, existed or arose on or prior to the date hereof; provided, however,
that Otte does not release, discharge or waive (i) any rights to payments and
benefits provided under the Agreement, (ii) any right Otte may have to enforce
this Release or the Agreement, (iii) Otte’s eligibility for indemnification in
accordance with the Company’s certificate of incorporation, bylaws or other
corporate governance document, any applicable insurance policy or any contract
or provision to which Otte is a party or as to which Otte otherwise is entitled
to indemnification benefits, with respect to any liability he incurred or might
incur as an employee, officer or director of the Company, or (iv) any claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Parties subject to the terms and conditions of such plan and applicable
law including, without limitation, any such claims under COBRA or the Employee
Retirement Income Security Act of 1974.
 
(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to Otte under the Agreement, Otte on behalf of
himself and the other Otte Parties hereby unconditionally release and forever
discharge the Company Parties from any and all Claims that the Otte Parties may
have as of the date Otte signs this Release arising under the Federal Age
Discrimination in Change of Control and Severance Act of 1967, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Release, Otte hereby acknowledges and confirms the following: (i) Otte was
advised by the Company in connection with his termination to consult with an
attorney of his choice prior to signing this Release and to have such attorney
explain to him the terms of this Release, including, without limitation, the
terms relating to his release of claims arising under ADEA, and Otte has in fact
consulted with an attorney; (ii) Otte was given a period of not fewer than 21
days to consider the terms of this Release and to consult with an attorney of
his choosing with respect thereto; and (iii) Otte knowingly and voluntarily
accepts the terms of this Release. Otte also understands that he has seven (7)
days following the date on which he signs this Release within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.
 
(c)  Company’s Release of Executive. The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the Otte Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of Otte’s employment relationship with and
service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting any Claim which would constitute or
result from conduct by Otte that constituted the basis for termination for Cause
under the Agreement or could be a crime of any kind. Anything to the contrary
notwithstanding in this Release, nothing herein shall release Otte or any other
Executive Party from any Claims based on any right the Company may have to
enforce this Release or the Agreement.

 
8

--------------------------------------------------------------------------------

 
 
(d)  No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.
 
2.           Proceedings. Neither Otte nor the Company have filed, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to Otte’s employment or
the termination thereof (each, individually, a “Proceeding”).
 
3.           Remedies.
 
(a)  In the event Otte initiates or voluntarily participates in any Proceeding
involving any of the matters waived or released in this Release, or if he fails
to abide by any of the terms of this Release, or if he revokes the ADEA release
contained in Paragraph 1(b) of this Release within the seven-day period provided
under Paragraph 1(b), the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to him, and terminate any benefits or payments
that are due, pursuant to the termination provisions of the Agreement, without
waiving the release granted herein. In addition, in the event that Otte has
failed to comply with Sections 6 and/or 7 of that certain letter agreement
between Otte and the Company, dated June 9, 2009, regarding the grant by the
Company to Otte of Restricted Stock Units (the “Letter”) (other than as a result
of an unintentional and immaterial disclosure of confidential information), the
Company may, in addition to any other remedies it may have, to the extent
permitted in the Agreement and the Letter reclaim any amounts paid to him
pursuant to the Agreement or the Letter, without waiving the release granted
herein. Otte acknowledges and agrees that the remedy at law available to the
Company for breach of any of his post-termination obligations under the
Agreement or his obligations herein would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, Otte acknowledges, consents and agrees that, in addition to
any other rights or remedies that the Company may have at law or in equity, the
Company shall be entitled to seek a temporary restraining order or a preliminary
or permanent injunction, or both, without bond or other security, restraining
Otte from breaching his post-termination obligations under the Agreement or his
obligations hereunder. Such injunctive relief in any court shall be available to
the Company, in lieu of, or prior to or pending determination in, any
arbitration proceeding.
 
(b)  Otte understands that by entering into this Release he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.
 
(c)  The Company acknowledges and agrees that the remedy at law available to
Otte for breach of any of its post-termination obligations under the Agreement
or its obligations hereunder would be inadequate and that damages flowing from
such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Company acknowledges, consents and agrees that, in
addition to any other rights or remedies that Otte may have at law or in equity,
Otte shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Company from breaching its post-termination obligations under the Agreement or
its obligations hereunder. Such injunctive relief in any court shall be
available to Otte, in lieu of, or prior to or pending determination in, any
arbitration proceeding.
 
(d)  The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against Otte and
limiting also its ability to pursue certain claims against Otte.
 
4.           Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

 
9

--------------------------------------------------------------------------------

 


5.            Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Otte.
 
6.            Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.
 
7.            Notices. All notices or communications hereunder shall be made in
accordance with Section 3 of the Agreement:
 
OTTE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
 
IN WITNESS WHEREOF, the parties have executed this Release as of
_______________, 2009.



 
Daryl R. Otte
   
THESTREET.COM, INC.
   
By:
 
Name:
 
Title:
 


 
10

--------------------------------------------------------------------------------

 